Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Yamada (US 2019/0285876)(note FOR date of 3/14/18).
Regarding claim 1, Yamada discloses An optical scanning device (title – optical scanning device), comprising (i.e., open language for the claim, MPEP 2111.03):
a mirror that includes a mirror reflection surface (Fig. 1A – 110 – mirror); and
torsion bars that support corresponding sides of the mirror and cause the mirror to rotate (130A-B – horizontal driving beams, 170A-B - vertical driving beams, 121A, B – coupling beams), wherein the torsion bars are formed of a silicon active layer whose surface is exposed (para. 32 – silicon-on-insulator (SOI); para. 46 – expose the active layer 10).
Regarding claim 2, the reference further discloses an upper surface, a lower surface, and side surfaces of the silicon active layer forming the torsion bars are exposed (Abstr – exposed area; para. 36 – active layer is exposed; 46 – expose the active layer 10).
Regarding claim 3, the reference further discloses the mirror reflection surface is formed in a region of the silicon active layer other than regions where the torsion bars are formed (Fig. 2 – note 120- is exposed; see also para. 49).
Regarding claim 4, the reference further discloses the mirror reflection surface is formed of a metal film that is formed on the silicon active layer via an oxide film (para. 37 - aluminum oxide film).
Regarding claim 5, the reference further discloses a reflectance increasing film that is formed on the mirror reflection surface (para. 37 – reflection enhancing film).
Regarding claim 6, the reference further discloses a rib that is formed under the region of the silicon active layer where the mirror reflection surface is formed (Abstr – rib on second side of mirror support).
Regarding claim 7, the reference further discloses 7. The optical scanning device as claimed in claim 6, wherein the rib is formed by patterning a support substrate disposed on a lower surface of the silicon active layer via a buried oxide layer (para. 32 – buried oxide layer; also, note the further limitations of claim 7 are directed to method steps of making the device, and it could have been made using an alternative method such as “is formed by patterning a support substrate disposed on a lower surface of the silicon active layer via a buried oxide layer”.  The method limitations are not germane to patentability pursuant to MPEP §2112.02, since it has been held that “'[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.'   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D. CARRUTH whose telephone number is (571)272-9791.  The examiner can normally be reached on Mon-Thur 7:00 AM - 3:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER D. CARRUTH/Primary Examiner, Art Unit 2872